      Case 1:20-cv-00146-JEJ-EBC Document 4 Filed 02/18/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADEBODUN ADEBOMI IDOWU, :
            Petitioner,        :             1:20-cv-0146
                               :
    v.                         :             Hon. John E. Jones III
                               :
CLINTON COUNTY                 :
CORRECTIONAL FACILITY, et al., :
            Respondents.       :

                                   ORDER

                              February 18, 2020

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus (Doc. 1) pursuant to 28 U.S.C. §2241, it is hereby ORDERED that:

      1.     The Clerk of Court is directed to SERVE copies of the petition (Doc.
             1), and this order on Respondents and the United States Attorney. See
             R. GOVERNING § 2254 CASES R.1(b) (applicable to petitions under 28
             U.S.C. §2241 in the discretion of the court). All documents filed by
             the parties and by the court shall be served upon the United States
             Attorney.

      2.     Respondents shall FILE, within twenty-one (21) days from the date of
             this Order, a response to the petition, which shall contain the relevant
             facts and procedural history of the case, a recommended disposition of
             the petition, and citations to pertinent case law.

      3.     Pertinent portions of the record of the immigration proceedings shall
             accompany the response.

      4.     Petitioner shall be permitted to FILE, within fourteen (14) days of the
             date on which the answer is filed, a reply to the answer. See R.
             GOVERNING § 2254 CASES R. 1(b), 5 (e).
Case 1:20-cv-00146-JEJ-EBC Document 4 Filed 02/18/20 Page 2 of 2




5.   The Court will decide whether to hold a hearing on the basis of the
     petition, Respondents’ answer, and, if filed, Petitioner’s reply.


                              s/ John E. Jones III
                              John E. Jones III
                              United States District Judge
